                 Case 2:20-cv-00235 Document 3-1 Filed 02/14/20 Page 1 of 15



 1                                                FILED
 2                                        2020 JAN 24 09:00 AM
                                              KING COUNTY
 3                                       SUPERIOR COURT CLERK
                                                 E-FILED
 4                                       CASE #: 20-2-02104-1 KNT

 5

 6

 7                  IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                           IN AND FOR THE COUNTY OF KING (KENT)
 8
                                                     Case No.
 9
     LANCE BAKKI, an individual,
10                     Plaintiff,                    COMPLAINT FOR DAMAGES

11   v.
                                                    1. Violation of Washington Law Against
12                                                     Discrimination RCW 49.60.030, 49.60.180
13   THE BOEING COMPANY, A Delaware                 2. Violations of RCW 49.60.210 and RCW
     Corporation,                                      49.60.220
14                                                  3. Wrongful Termination in Violation of Public
                            Defendant.
                                                       Policy
15                                                  4. Outrage/Intentional Infliction of Emotional
                                                       Distress
16

17

18   TO: KING COUNTY SUPERIOR COURT CLERK; AND
     TO: THE BOEING COMPANY, Defendant.
19
                                          INTRODUCTION
20

21
              COMES NOW, Plaintiff, Lance Bakki (hereinafter, “Mr. Bakki” or “Plaintiff”), by and
22
     through his attorneys of record, George O. Tamblyn and Ruth Vizcaino and of Mercer Island Law
23
     Group, PLLC, by way of complaint against Defendant, The Boeing Company (hereinafter
24
     “Boeing” or “Defendant”), a Delaware corporation, alleges as follows:
25

26
     /

                                                                        KUDERER & TAMBLYN
         COMPLAINT FOR DAMAGES                                     MERCER ISLAND LAW GROUP, PLLC
         PAGE 1 OF 15                                                2448 76TH AVE SE, SUITE 100
                                                                      MERCER ISLAND, WA 98040
                                                                            206-236-2769
               Case 2:20-cv-00235 Document 3-1 Filed 02/14/20 Page 2 of 15



 1                                               I.   PARTIES

 2
     1.1   Plaintiff, Lance Bakki, is a private citizen and resident of King County, Washington. He
 3
           was employed by the Boeing Company, working in Snohomish and King County,
 4

 5         Washington prior to his termination on August 28, 2019. At all times pertinent to this

 6         complaint, Plaintiff was an “employee” within the meaning of the Washington Law
 7         Against Discrimination (“WLAD”).
 8
     1.2   Defendant, The Boeing Company, is a Delaware corporation registered to do business in
 9
10         the State of Washington. Boeing maintains multiple offices throughout King and

11         Snohomish County where Boeing conducts substantial business and employs eight or more
12         persons while availing itself of the benefits and protections of the laws of the State of
13
           Washington. Boeing is an “employer” within the meaning of the WLAD.
14

15                                  II.     JURISDICTION AND VENUE

16
     2.1   This Court has jurisdiction over the parties and subject matter pursuant to RCW 4.12.020.
17

18   2.2   Venue is proper in this court pursuant to RCW 4.12.010 to 4.12.025 in that a substantial
19         part of the events or omissions giving rise to the claims and damages pled herein occurred
20
           in King County, Washington.
21

22                                   III.   FACTUAL ALLEGATIONS

23
     3.1   Mr. Bakki is a Caucasian male who was originally hired at Boeing on or about
24
           November 1997 as a mechanic in the F22 program. During this time, Mr. Bakki met or
25

26         exceeded work performance expectations, however, he was subsequently laid off two (2)


                                                                        KUDERER & TAMBLYN
     COMPLAINT FOR DAMAGES                                         MERCER ISLAND LAW GROUP, PLLC
     PAGE 2 OF 15                                                    2448 76TH AVE SE, SUITE 100
                                                                      MERCER ISLAND, WA 98040
                                                                            206-236-2769
               Case 2:20-cv-00235 Document 3-1 Filed 02/14/20 Page 3 of 15



 1         years later.

 2
     3.2   On or about November 11, 2011, Mr. Bakki was rehired at Boeing once again as First Line
 3
           Manager based out the plant in Everett, Washington. The starting pay rate was $90,000
 4

 5         per annum with medical and 401K benefits in addition to bonuses of up to 10% based on

 6         performance.
 7
     3.3   Between 2011 to 2014, Mr. Bakki consistently met or exceeded performance expectations
 8
           at all annual performance reviews with his supervisor, Wendell Gabler.
 9
10
     3.4   Prior to 2019, Mr. Bakki was never subject to Boeing’s Corrective Action Memos
11
           (“CAMs”) or any other disciplinary action regarding his work performance or behavior.
12

13   3.5   On or about October 2014, Mr. Bakki was interviewed and hired to move into the 737
14         Wings Division at Boeing. Mr. Bakki’s new supervisor in the 737 Wings Group was
15
           Michael LeClaire who also interviewed him for the position.
16

17   3.6   On or about August 2015, Mr. Bakki was asked by Barry Lewis, Director of 737

18         Manufacturing, if he wished to accept a temporary Senior Manager position in the Line 2
19         Laydown area. Mr. Bakki accepted and moved into this role.
20
     3.7   On or about January 2016, Mr. Bakki received a positive work performance review in his
21

22         new role which was conducted by Mr. Lewis.

23
     3.8   On or about November 2017, Mr. Bakki interviewed for a position to work on the 777
24
           airplane. However, Mr. Lewis asked Mr. Bakki to remain in the 737 Wings Group and
25

26         made him an offer to remain on the team.


                                                                       KUDERER & TAMBLYN
     COMPLAINT FOR DAMAGES                                        MERCER ISLAND LAW GROUP, PLLC
     PAGE 3 OF 15                                                   2448 76TH AVE SE, SUITE 100
                                                                     MERCER ISLAND, WA 98040
                                                                           206-236-2769
                Case 2:20-cv-00235 Document 3-1 Filed 02/14/20 Page 4 of 15



 1   3.9    Shortly thereafter, on or about November 2017, Mr. Bakki was promoted to oversee the

 2          entire Lean Manufacturing team for the Wings Division. This decision was made by Mr.
 3
            Lewis and Mr. Coughlin and had an increase in pay to $130,000.00 per annum with options
 4
            for bonuses of up to 17% based on performance.
 5

 6          Mr. Bakki is accused of racial discrimination by Boyd Quaver in retaliation for his
            proper and impartial enforcement of Boeing safety protocols.
 7

 8
     3.10   On or about December 2018, Mr. Bakki was leaving a staff meeting and heading to his
 9
            office when he first observed a Boeing plant floor worker committing numerous safety
10
            violations. Specifically, Mr. Bakki observed this worker sitting with headphones on,
11

12          playing on his cell phone, and not wearing his safety glasses despite it being mandatory

13          safety protocol to do so. When he initially made this observation, Mr. Bakki did not know

14          the individual’s identity, however, he later came to know that the worker was Boyd Quaver.
15
     3.11   Shortly after making this observation, Mr. Bakki approached Mr. Qauver as he was making
16

17          his way to another meeting. During that brief discussion, Mr. Bakki addressed Mr.

18          Quaver’s safety violations with him.      No other Boeing employees witnessed this

19          interaction.
20
     3.12   At no point did Mr. Bakki address Mr. Quaver as “boy” nor was the word “boy” stated by
21

22          Mr. Bakki during the discussion, nor has he used “boy” in a racially derogatory manner

23          during any other interaction with any Boeing employee.

24
     3.13   After Mr. Bakki concluded his brief meeting, Mr. Quaver and five other mechanics
25
            approached and surrounded him, demanding that they discuss Mr. Quaver’s safety
26


                                                                          KUDERER & TAMBLYN
     COMPLAINT FOR DAMAGES                                           MERCER ISLAND LAW GROUP, PLLC
     PAGE 4 OF 15                                                      2448 76TH AVE SE, SUITE 100
                                                                        MERCER ISLAND, WA 98040
                                                                              206-236-2769
                Case 2:20-cv-00235 Document 3-1 Filed 02/14/20 Page 5 of 15



 1          violations. Mr. Bakki stated that he would only speak to Mr. Quaver and his temporary

 2          lead supervisor, Wade Davis.
 3
     3.14   Following a brief discussion with Mr. Quaver and Mr. Davis, Mr. Bakki submitted a CAM
 4

 5          for Mr. Quaver for his safety violations to Human Resources pursuant to Boeing policies.

 6
     3.15   Shortly thereafter, Mr. Quaver was issued a CAM by his supervisor, Kathy Davis, as a
 7
            result of Mr. Bakki’s CAM submission to Human Resources.
 8

 9   3.16   After Mr. Quaver was issued this CAM, he filed a complaint to Boeing alleging that Mr.
10
            Bakki had used the term “boy” in a racially discriminatory manner when he approached
11
            him on the plant floor to address his safety violations. However, Mr. Bakki was not made
12
            aware of this complaint until approximately four months later.
13

14   3.17   Mr. Quaver never complained or filed any complaint against Mr. Bakki until after he was
15
            issued a safety CAM stemming from Mr. Bakki’s reporting to Human Resources. Indeed,
16
            Mr. Bakki had never received a complaint of this nature prior to this incident from any
17
            Boeing employee.
18

19   3.18   On or about January 2019, Mr. Bakki once again received a positive work performance
20
            evaluation from his supervisor, Mr. Coughlin. The following month, Mr. Bakki was
21
            transferred to the Senior Manufacturing manager position in the Wings Systems
22
            Installation (“WSI”) team—this move was discussed and approved by Mr. Coughlin.
23

24   3.19   On or about April 2019, Mr. Bakki was called into Mr. Coughlin’s office and received his
25
            first CAM based on allegations stemming from the confrontation with Mr. Davis and Mr.
26
            Quaver approximately four months earlier.

                                                                         KUDERER & TAMBLYN
     COMPLAINT FOR DAMAGES                                          MERCER ISLAND LAW GROUP, PLLC
     PAGE 5 OF 15                                                     2448 76TH AVE SE, SUITE 100
                                                                       MERCER ISLAND, WA 98040
                                                                             206-236-2769
                Case 2:20-cv-00235 Document 3-1 Filed 02/14/20 Page 6 of 15



 1   3.20   Specifically, it was alleged that Mr. Bakki called Mr. Quaver “boy” with racially

 2          derogatory intentions given that Mr. Quaver is African American and Mr. Bakki is
 3
            Caucasian.
 4

 5   3.21   Mr. Bakki denied that he had ever called Mr. Quaver “boy” and wholly opposed this

 6          allegation. Specifically, Mr. Bakki explained that he had simply called Mr. Quaver by his
 7          first name—“Boyd.”       However, given that Mr. Wade corroborated Mr. Quaver’s
 8
            allegations despite not witnessing the event, Mr. Bakki was issued a CAM for this incident.
 9
10   3.22   In that same month, Mr. Bakki met with Hoyt Bonar, a day shift Senior Manager in WSI,

11          to discuss how to resolve project staffing issues. Following this meeting, Mr. Bakki led a
12          staff meeting with the following Boeing employees: Ashley Lam; Jon Lefferts; Chris
13
            Saddler; Aaron Mouleer; Ed Jusling; and Kyle Myler. During that meeting, project staffing
14
            issues were further discussed in terms of who would be moving to which project and when.
15

16   3.23   After the meeting, Mr. Bakki emailed Mr. Coughlin to confirm the new staff project
17          assignments. Mr. Coughlin confirmed by email that all personnel moves were approved.
18
            Mr. Ramsey, along with three other mechanics, was part of the personnel moves that were
19
            approved.
20

21          Mr. Bakki is accused of retaliation by Steven Ramsey ultimately leading to his
            termination from Boeing.
22

23
     3.24   The following month, on or around May 2019, Mr. Bakki received a call from Ethics
24
            Investigator, Carl Weaver. During the phone call, Mr. Bakki was informed that he was
25
            being accused of retaliation by Steven Ramsey for selecting him, among many, to be one
26


                                                                          KUDERER & TAMBLYN
     COMPLAINT FOR DAMAGES                                           MERCER ISLAND LAW GROUP, PLLC
     PAGE 6 OF 15                                                      2448 76TH AVE SE, SUITE 100
                                                                        MERCER ISLAND, WA 98040
                                                                              206-236-2769
                Case 2:20-cv-00235 Document 3-1 Filed 02/14/20 Page 7 of 15



 1          of the employees that was receiving project reassignment the month prior.

 2
     3.25   Mr. Bakki denied these allegations and asserted that he was impartially performing his
 3
            duties as a supervisor regarding staff reassignments.
 4

 5   3.26   The next month, Mr. Bakki followed up with Mr. Weaver regarding Mr. Ramsey’s

 6          retaliation allegations. Mr. Weaver asked some clarifying questions about why Mr.
 7          Ramsey was showing in a certain position within Boeing’s system. Mr. Bakki explained
 8
            that the new Human Resources system was not reflecting the actual position worked, and
 9
            that he needed to call Ms. Lam so that she could verify that Mr. Ramsey was in fact working
10
            in the correct position.
11

12   3.27   Ms. Lam was contacted by Mr. Weaver shortly after his meeting with Mr. Bakki and was

13          able to confirm Mr. Ramsey’s position without further issue.

14   3.28   Once Mr. Ramsey’s training was complete later in June 2019, Ms. Lam notified Mr. Bakki
15          that he could proceed to his new position. However, Mr. Bakki quickly realized that Mr.
16
            Ramsey repeatedly failed to clock in despite working in his new position.
17
     3.29   On or about July 2019, Mr. Bakki was notified by John Lefferts and Rod Jones regarding
18
            Mr. Ramsey’s outburst towards both of them which included, but was not limited to, threats
19
20          of violence. Mr. Bakki was forced to call Boeing security due to Mr. Ramsey’s behavior

21          as per company policy. Mr. Ramsey was escorted off the company property pending an

22          investigation for threats of violence.
23   3.30   On August 28, 2019, Mr. Bakki was unexpectedly called into a conference room for a
24
            meeting by Wings Director, Mike Delaney. A representative from Human Resources for
25
            Boeing was present as well although they failed to introduce themselves.
26


                                                                          KUDERER & TAMBLYN
     COMPLAINT FOR DAMAGES                                           MERCER ISLAND LAW GROUP, PLLC
     PAGE 7 OF 15                                                      2448 76TH AVE SE, SUITE 100
                                                                        MERCER ISLAND, WA 98040
                                                                              206-236-2769
                Case 2:20-cv-00235 Document 3-1 Filed 02/14/20 Page 8 of 15



 1   3.31   During that meeting, Mr. Delaney terminated Mr. Bakki by reading a second CAM which

 2          alleged retaliation against Mr. Ramsey.
 3
     3.32   Mr. Bakki was instructed to immediately turn over his security badges and was escorted
 4
            off Boeing premises. Despite an appeal to overturn his termination, Boeing declined to
 5
            reverse its decision.
 6
     3.33   During his search for employment, Mr. Bakki had the opportunity to work with Boeing’s
 7

 8          vendor, Launch Technical workforce solutions. When Mr. Bakki contacted Boeing to see

 9          whether he would be issued a vendor badge, a requirement of the position, he was denied.
10          Boeing concluded that Mr. Bakki would not be allowed to work in any third-party/vendor
11
            capacity with the company and that this decision was unappealable.
12
     3.34   Consequently, Mr. Bakki lost the opportunity to work for Launch Technical workforce
13
            solutions.
14

15   3.35   Since his termination date, Mr. Bakki has engaged in an exhaustive job search—he has not

16          been able to secure a new employment. In addition to this unexpected financial strain, Mr.

17          Bakki has suffered emotional damages including but not limited to depression as a result
18          of being wrongfully terminated from Boeing.
19
20

21                                        IV.    CAUSES OF ACTION

22
                                       FIRST CAUSE OF ACTION
23                       VIOLATION OF WASHINGTON LAW AGAINST DISCRIMINATION
                              RACE DISCRIMINATION RCW 49.60.030, 49.60.180
24
     4.1    Plaintiff repeats and adopts the preceding paragraphs of this Complaint as though fully set
25

26          forth herein.


                                                                          KUDERER & TAMBLYN
     COMPLAINT FOR DAMAGES                                           MERCER ISLAND LAW GROUP, PLLC
     PAGE 8 OF 15                                                      2448 76TH AVE SE, SUITE 100
                                                                        MERCER ISLAND, WA 98040
                                                                              206-236-2769
               Case 2:20-cv-00235 Document 3-1 Filed 02/14/20 Page 9 of 15



 1   4.2   The Washington Law Against Discrimination prevents discrimination on the basis of race,

 2         creed, color, national origin, sex or disability in "public accommodations." Tenino Aerie v.
 3
           Grand Aerie, 148 Wn.2d 224, 237, 59 P.3d 655, 661 (2002)(emphasis added).
 4

 5   4.3   Defendant’s language and conduct articulated herein, materially affected the terms,

 6         conditions, or privileges of employment at Boeing for Plaintiff.
 7
     4.4   Defendant’s language and conduct, including, but not limited to, the wrongful termination
 8
           of Plaintiff, constitutes adverse and unlawful employment actions against Plaintiff.
 9
10
     4.5   Plaintiff’s race was used against him when the first of two CAMs was issued against him
11
           on false and racially discriminatory allegations.
12

13   4.6   Specifically, unlawful adverse action was taken against Plaintiff when two Boeing
14         employees falsely accused Plaintiff, a Caucasian male, of using the word “boy” in a racially
15
           derogatory manner against Boyd Quaver, an African American male.
16

17   4.7   Plaintiff was racially discriminated against by Boeing when it issued Plaintiff’s first CAM

18         based on these false allegations. Had Plaintiff also been African American, using the word
19         “boy” against Mr. Quaver would not have carried the same racially charged implication
20
           and/or credibility when compared to that of a Caucasian male in a supervisory role making
21
           the same statement. Indeed, it is highly unlikely that a CAM would have been issued
22
           against Plaintiff had Plaintiff been African American as well.
23

24   4.8   Consequently, Boeing discriminated against Plaintiff on the basis of his race when Plaintiff
25
           was issued the first of two CAMs.
26


                                                                          KUDERER & TAMBLYN
     COMPLAINT FOR DAMAGES                                           MERCER ISLAND LAW GROUP, PLLC
     PAGE 9 OF 15                                                      2448 76TH AVE SE, SUITE 100
                                                                        MERCER ISLAND, WA 98040
                                                                              206-236-2769
               Case 2:20-cv-00235 Document 3-1 Filed 02/14/20 Page 10 of 15



 1   4.9    Plaintiff’s race was a substantial factor in Defendant’s decision to take the adverse action

 2          against him when Plaintiff was issued his first CAM following the above-outlined incident.
 3
     4.10   Consequently, Defendant’s actions violate RCW 49.60.180 and RCW 49.60.030.
 4

 5
     4.11   As a result of Defendant's violations, Plaintiff has been damaged in an amount to be proven
 6
            at trial. As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has
 7
            suffered, and continues to suffer, lost wages and pecuniary benefits of employment, future
 8
            lost earnings, emotional pain, grief, and humiliation, and other damages in amounts to be
 9
10          proven at trial.

11
                                    SECOND CAUSE OF ACTION
12                          VIOLATIONS OF RCW 49.60.210 AND RCW 49.60.220
13
     4.12   Plaintiff repeats and adopts the preceding paragraphs of this Complaint as though fully set
14
            forth herein.
15

16   4.13   RCW 49.60.210 declares it an unfair practice for any employer to discharge, expel, or
17          otherwise discriminate against any person because he or she has opposed any practices
18
            forbidden by the WLAD.
19
20   4.14   RCW 49.60.220, it is an unfair practice for any person to aid, abet, encourage, or incite the

21          commission of any unfair practice, or to attempt to obstruct or prevent any other person
22          from complying with the provisions of this chapter or any order issued thereunder. RCW
23
            49.60.180 identifies discrimination on the basis of race as a forbidden unfair practice by an
24
            employer.
25

26   4.15   Under the WLAD, it is unlawful for an employer to retaliate against a person for opposing


                                                                           KUDERER & TAMBLYN
     COMPLAINT FOR DAMAGES                                            MERCER ISLAND LAW GROUP, PLLC
     PAGE 10 OF 15                                                      2448 76TH AVE SE, SUITE 100
                                                                         MERCER ISLAND, WA 98040
                                                                               206-236-2769
               Case 2:20-cv-00235 Document 3-1 Filed 02/14/20 Page 11 of 15



 1          what the person reasonably believed to be discrimination on the basis of race.

 2
     4.16   As articulated herein, Plaintiff’s race was used against him when the first of two CAMs
 3
            based on false and discriminatory allegations. Specifically, Plaintiff, a Caucasian male, was
 4

 5          issued a CAM on the false allegation that he used the word “boy” with racially derogatory

 6          intentions against Mr. Quaver, an African American employee.
 7
     4.17   Mr. Quaver lodged this false allegation of purported racial discrimination in direct
 8
            retaliation against Plaintiff when he submitted a CAM for Mr. Quaver for his safety
 9
10          violations to Human Resources pursuant to Boeing policies.

11
     4.18   Plaintiff vehemently opposed the allegations and was indeed himself being discriminated
12
            against due to his own race (i.e., Caucasian) when Boeing issued the first CAM based on
13
            Mr. Quaver’s false accusations.
14

15
     4.19   Again, if Plaintiff had also been African American, using the word “boy” against Mr.
16
            Quaver would not have carried the same racially charged implication or credibility when
17
            compared to that of a Caucasian male in a supervisory role making the same statement.
18

19   4.20   It is unlikely that a CAM would have been issued had Plaintiff been African American.
20
     4.21   On information and belief, Defendant actively participated in the false accusations of racial
21

22          discrimination and retaliation by Mr. Quaver and Mr. Ramsey respectively which

23          ultimately resulted in Plaintiff’s wrongful termination.
24
     4.22   As a result of Defendant's violations, Plaintiff has been damaged in an amount to be proven
25

26          at trial. As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has


                                                                            KUDERER & TAMBLYN
     COMPLAINT FOR DAMAGES                                             MERCER ISLAND LAW GROUP, PLLC
     PAGE 11 OF 15                                                       2448 76TH AVE SE, SUITE 100
                                                                          MERCER ISLAND, WA 98040
                                                                                206-236-2769
               Case 2:20-cv-00235 Document 3-1 Filed 02/14/20 Page 12 of 15



 1          suffered, and continues to suffer, lost wages and pecuniary benefits of employment, future

 2          lost earnings, emotional pain, grief, and humiliation, and other damages in amounts to be
 3
            proven at trial.
 4
                               THIRD CAUSE OF ACTION
 5                 WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

 6   4.23   Plaintiff repeats and adopts the preceding paragraphs of this Complaint as though fully set

 7          forth herein.
 8
     4.24   Washington State has a strong public policy, evidenced in both Washington statutes and
 9
            common law, against retaliation and discrimination against employees.
10

11
     4.25   Defendant’s wrongful termination of Plaintiff jeopardizes the public policy of a workplace
12
            free from retaliation and safety protocol violations. Here, Plaintiff ethically and
13
            impartially performed his duties as manager at Boeing when he: (1) issued workplace
14
            safety violations against Mr. Quaver; (2) reassigned Mr. Ramsey to a new posting; and (3)
15

16          called security due to Mr. Ramsey’s threatening behavior against coworkers.

17
     4.26   By terminating Plaintiff for performing his work duties, Boeing willfully and intentionally
18
            violates Washington policy for safe workplaces and for there to be workplaces free of racial
19
20          discrimination.

21
     4.27   As a result of Defendant's violations, Plaintiff has been damaged in an amount to be proven
22
            at trial. As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has
23
            suffered, and continues to suffer, lost wages and pecuniary benefits of employment, future
24

25          lost earnings, emotional pain, grief, and humiliation, and other damages in amounts to be

26          proven at trial.


                                                                           KUDERER & TAMBLYN
     COMPLAINT FOR DAMAGES                                            MERCER ISLAND LAW GROUP, PLLC
     PAGE 12 OF 15                                                      2448 76TH AVE SE, SUITE 100
                                                                         MERCER ISLAND, WA 98040
                                                                               206-236-2769
                   Case 2:20-cv-00235 Document 3-1 Filed 02/14/20 Page 13 of 15



 1                               FOURTH CAUSE OF ACTION
                    OUTRAGE/INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
 2
     4.28     Plaintiff repeats and adopts the preceding paragraphs of this Complaint as though fully set
 3
              forth herein.
 4

 5   4.29     Defendant’s conduct, statements, and false allegations of racial discrimination and
 6
              retaliation made against Plaintiff are extreme and outrageous. Defendant has engaged in
 7
              conduct and made statements continuously and recklessly with the intent to inflict extreme
 8
              emotional distress on Plaintiff or with knowledge that extreme emotional result will result.
 9
10   4.30     As a result of Defendant’s extreme and outrageous conduct, Plaintiff has suffered severe
11
              emotional distress.
12

13   4.31     As a result of Defendant's violations, Plaintiff has been damaged in an amount to be proven

14            at trial. As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has
15            suffered, and continues to suffer, lost wages and pecuniary benefits of employment, future
16
              lost earnings, emotional pain, grief, and humiliation, and other damages in amounts to be
17
              proven at trial.
18

19   /
20
                                             V.      PRAYER FOR RELIEF
21
              WHEREFORE, Plaintiff Lance Bakki prays for judgment against the Defendant as follows:
22

23            1.    Enter judgement in favor of Plaintiff on all claims against Defendants;

24            2.    Economic damages including full back pay, front pay, benefits, interest and other
25                  actual monetary losses in an amount to be proven at trial;
26
              3.    Non-economic damages including without limitation general damages for mental

                                                                             KUDERER & TAMBLYN
         COMPLAINT FOR DAMAGES                                          MERCER ISLAND LAW GROUP, PLLC
         PAGE 13 OF 15                                                    2448 76TH AVE SE, SUITE 100
                                                                           MERCER ISLAND, WA 98040
                                                                                 206-236-2769
                Case 2:20-cv-00235 Document 3-1 Filed 02/14/20 Page 14 of 15



 1               anguish, emotional distress, and pain and suffering in an amount to be proven at trial;

 2         4.    Reasonable attorney's fees and expenses pursuant to RCW 49.60.030(2) and RCW
 3
                 49.48.030, along with reasonable expert witness fees and other fees and costs incurred
 4
                 in prosecuting this action in an amount to be proven at trial;
 5
           5.    An offset for the adverse tax consequences of the judgment
 6
           6.    Grant Plaintiff such other and further relief as the Court deems just and equitable.
 7

 8   DATED: January 24, 2020.

 9
10
                                                          KUDERER & TAMBLYN
11
                                                  MERCER ISLAND LAW GROUP, PLLC
12

13                                                By:
14                                                George O. Tamblyn, WSBA #15429
15                                                Ruth Vizcaino, WSBA #52846
                                                  Attorneys for Plaintiff
16                                                gtamblyn@mercerlg.com
                                                  rvizcaino@mercerlg.com
17

18

19
20

21

22

23

24

25

26


                                                                           KUDERER & TAMBLYN
     COMPLAINT FOR DAMAGES                                            MERCER ISLAND LAW GROUP, PLLC
     PAGE 14 OF 15                                                      2448 76TH AVE SE, SUITE 100
                                                                         MERCER ISLAND, WA 98040
                                                                               206-236-2769
                Case 2:20-cv-00235 Document 3-1 Filed 02/14/20 Page 15 of 15



 1                                 CERTIFICATE OF SERVICE

 2            I, Lauren Whyte, certify under penalty of perjury under the laws of the State of

 3    Washington, that the following is true and correct:
 4
            At all times hereinafter mentioned, I was and am a citizen of the United States of America,
 5
      a resident of the State of Washington, over the age of eighteen (18) years, not a party to the
 6
      above-entitled action, and competent to be a witness herein.
 7
            On the date set forth below I served the document listed below, in the manner noted on
 8

 9   the following entity:

10                              Summons and Complaint for Damages
11
       PARTY/COUNSEL                                        DELIVERY INSTRUCTIONS
12                                                               Hand Delivery
       The Boeing Company                                        Certified Mail
13     CT Corporation                                            Facsimile
14     300 Deschutes Way SW                                      E-mail
       Suite 304                                                 U.S. Mail
15     Tumwater, WA 98501
16

17

18          DATED this 24th day of January, 2020.

19                                                Mercer Island Law Group, PLLC.

20

21                                                /s/ Lauren Whyte________________
                                                  Lauren Whyte
22                                                Paralegal
23

24

25

26


                                                                           KUDERER & TAMBLYN
     COMPLAINT FOR DAMAGES                                            MERCER ISLAND LAW GROUP, PLLC
     PAGE 15 OF 15                                                      2448 76TH AVE SE, SUITE 100
                                                                         MERCER ISLAND, WA 98040
                                                                               206-236-2769
